Citation Nr: 0736113	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-03 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than January 22, 
2003 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for service-connected 
PTSD, currently evaluated as 70 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

Procedural history 

The veteran served on active duty in the United States Army 
from June 1970 to June 1973.  Service in the Republic of 
Vietnam is indicated by the evidence of record. 

In February 1995 the RO in Milwaukee, Wisconsin denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran did not perfect an appeal to that decision 
and it became final.  

In an April 1997 rating decision the Chicago RO denied the 
veteran's claim for entitlement to service connection for 
PTSD on the basis that new and material evidence had not been 
submitted which was sufficient to reopen his previously 
denied claim. The veteran filed a notice of disagreement 
(NOD) as to that decision in April 1998.  A statement of the 
case (SOC) was issued by the RO later in April 1998.   

This appeal stems from an August 2003 rating decision which 
again denied the veteran's PTSD claim.  A notice of 
disagreement was filed, and in January 2004 the RO granted 
service connection for PTSD.  A 50 percent disability rating 
was assigned, with an effective date of service connection of 
January 22, 2003. 
The veteran filed a notice of disagreement with respect to 
that decision.

In March 2004 the veteran's PTSD disability rating was 
increased to 70 percent.  The veteran expressed his continued 
dissatisfaction with the assigned disability rating and 
effective date in additional correspondence with the RO.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].  

A SOC was issued in January 2005 and the veteran timely 
perfected an appeal with the submission of his VA form 9 in 
February 2005.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD was originally denied by the Milwaukee RO in 
February 1995. 

2.  In May 1996 the veteran filed a claim seeking to reopen 
his for PTSD.  His request was denied in April 1997.  In 
March 1998 the veteran timely filed a notice of disagreement 
as to the April 1997 denial of service connection for PTSD.  
A statement of the case was issued in April 1998 and the 
veteran timely perfected his appeal in May 1998. 

3.  The veteran's service-connected PTSD is manifested by 
anxiety, depression, intrusive thoughts, impaired impulse 
control, social isolation and an inability to establish and 
maintain effective relationships. 


CONCLUSIONS OF LAW

1. The criteria for an assignment of an effective date of May 
6, 1996 for the grant of service connection for PTSD have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.400, 20.202 (2007).

2. The criteria for an increased disability rating for the 
veteran's PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an effective date earlier 
than the currently assigned January 22, 2003 for service 
connection for PTSD.  The veteran is also seeking entitlement 
to an increased rating for his PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 3.102 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the veteran's increased rating 
claim. 

(i.)  The increased rating claim

With respect to the veteran's increased rating claim, the 
Board observes that the veteran was informed of the 
evidentiary requirements for an increased rating in a letter 
from the RO dated March 31, 2006.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a June 19, 2003 
letter, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in the June 2003 letter that VA would assist him with 
obtaining "all records held by Federal agencies to include 
your service medical records or other military records, and 
medical records at VA hospitals." With respect to private 
treatment records, the letter included copies of VA Form 21-
4142, Authorization and Consent to Release Information, which 
the veteran could complete to release private medical records 
to the VA.  

The June 2003 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in the original].

The Board notes that a January 31, 2003 VCAA letter from the 
RO specifically informed the veteran: "It's still your 
responsibility to support your claim with appropriate 
evidence."  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

(ii.)  The effective date claim

With respect to the veteran's earlier effective date claim, 
no VCAA notice is necessary because, as is more thoroughly 
explained below, the facts are uncontroverted and the outcome 
of this earlier effective date claim depends exclusively on 
documents which are already contained in the veteran's VA 
claims folder.  

The Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him with VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

It is clear from the veteran's communications that he is 
cognizant as to what is required of him and of VA.  Moreover, 
the veteran has been ably represented by his service 
organization in this matter.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

As was alluded to above, the outcome of the veteran's earlier 
effective date claim rests with evidence which is already in 
the claims folder, which will be discussed below.

With respect to the veteran's increased rating claim, 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate his claim, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, 
the VA has obtained the veteran's service medical records, 
his VA outpatient treatment records and provided a VA 
examination. 
  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an effective date earlier than January 22, 
2003 for the grant of service connection for PTSD.

Relevant law and regulations 

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).
With respect to service connection, the effective date 
generally is the date the claim was filed.  However, if the 
claim is filed within one year after separation from service, 
the effective date is the day following separation from 
service.  See 38 C.F.R. § 3.400(b) (2007). 

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007). The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2007).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year from 
the date it was sent to the veteran, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2007).

Clear and unmistakable error (CUE)

The Court has propounded a three-pronged test to determine  
whether CUE is present in a prior determination:

(1) "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and

(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

In Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE and that "grave procedural error" 
does not render a decision of VA non-final.  In Cook, the 
Federal Circuit overruled Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), to the extent that that decision held that the 
existence of "grave procedural error" (in that case, not 
obtaining complete service medical records) rendered a VA 
decision non-final.  Also in Cook, the Federal Circuit, 
citing Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) noted 
that a CUE claim is an attack on a prior judgment that 
asserts an incorrect application of law or fact, and that an 
incomplete record, factually correct in all other respects, 
is not CUE. 

Analysis

The veteran is seeking entitlement to an effective date 
earlier than January 22, 2003 for the grant of service 
connection for PTSD.  The procedural history of the PTSD 
claim has generally been set out in the Introduction.

The veteran and his representative have provided two separate 
arguments in support of the earlier effective date claim.  
The first is that the veteran's May 21, 1998 letter was a 
timely substantive appeal as to the RO's April 1997 decision, 
and that the April 1997 RO decision therefore did not become 
a final decision.  The second argument is that the VA 
committed CUE in the February 1995 rating decision by failing 
to meet the statutory duty to assist.  The veteran argues 
that as a result of this alleged CUE the PTSD effective date 
should therefore be the date of his original claim, November 
10, 1994.  The Board will address each argument in turn. 

(i)  Substantive appeal argument 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the May 10, 
1998 letter from the veteran was a indeed valid substantive 
appeal as to the denial of service connection for PTSD in the 
April 1997 rating decision.  Because the veteran filed a 
timely NOD in March 1998 and substantive appeal in May 1998, 
the April 1997 RO rating decision which denied the claim did 
not become final.  The claim of entitlement to service 
connection for PTSD was continually prosecuted by the veteran 
since May 6, 1996.  Therefore, the effective date for the 
grant of service connection for PTSD is May 6, 1996.

It is uncontroverted that the RO denied the veteran's PTSD 
claim in a rating decision which was communicated to him by 
letter from the RO dated May 5, 1997; that the veteran filed 
a timely NOD on April 2, 1998; and that the RO issued a SOC 
on April 29, 1998.

The crucial question here concerns whether a May 1998 letter 
from the veteran to the RO serves as a substantive appeal as 
to the April 1997 rating decision.  The RO found that this 
letter was a request for a personal hearing and not a 
substantive appeal.  Further, when the veteran submitted a VA 
Form 9 [Appeal to Board of veterans' Appeals] in March 2000, 
the RO held that the veteran's substantive appeal was not 
timely and that the April 1997 decision was final.  

The Board disagrees with the RO and agrees with the veteran.  
Under 38 C.F.R. § 20.202, correspondence may be accepted in 
lieu of a form 9, provided it contains the necessary 
information.  In this case, the veteran's May 1998 letter 
specifically references his disagreement with the April 1998 
SOC and the denial of his PTSD claim.  Indeed, the veteran 
entitled the letter "Appeal of Denial of Compensation 
Related to Service  Connection Dated April 29, 1998."  
[Emphasis added by the Board.]   In addition to expressing a 
desire to pursue his appeal, the veteran specifically 
requested a personal hearing at the Chicago RO.  

VA must liberally construe all documents filed by a claimant.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  In this 
case, however, there is no need for a liberal reading of the 
veteran's May 1998 letter.  A plain reading evidences a clear 
intent to 
appeal the denial of service connection for PTSD, as well as 
to ask for a hearing on that issue.  See 38 C.F.R. § 20.202 
(2007).  There is no question that the May 1998 letter from 
the veteran to the RO constituted a substantive appeal.

As for the timing of the May 1998 communication, it was 
received at the RO on May 11, 1998, well within the 60 day 
period after the issuance of the SOC on   
April 29, 1998.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2007).

Accordingly the Board finds that a timely substantive appeal 
to the April 1997 rating decision was filed. 

The veteran never withdrew his claim of entitlement to 
service connection for PTSD.  Because the veteran filed his 
claim to reopen on May 6, 1996 and continuously pursued the 
claim thereafter, the date of receipt of his claim, May 6, 
1996, is the effective date of the grant of service 
connection for PTSD.  

(ii)  CUE argument 

The veteran further argues that the Chicago RO failed to 
comply with the duty to assist and as such the February 1995 
rating decision should be void.  The veteran bases his CUE 
argument solely on the perceived failure of the RO to perform 
its duty to assist; in particular, he alleges that the 
Chicago RO failed to obtain military day reports that would 
have established an in-service stressor.  

As indicated in the law and regulations section above, an 
allegation of a failure on the part of the RO to develop the 
evidence does not amount to a valid claim of CUE.  In Cook v. 
Principi, 318 F. 3d 1334 (Fed. Cir. 2002), the United States 
Court of Appeals for the Federal Circuit held that a breach 
of a duty to assist cannot constitute CUE.  

Since the veteran's CUE argument is based on an impermissible 
theory it necessarily fails.  

The veteran filed a NOD as to the February 1995 RO rating 
decision, and the RO issued a SOC on July 26, 1995.  The 
veteran did not file a substantive appeal as to that 
decision, and he does not appear to contend that such was the 
case.  He next filed a claim to reopen on May 6, 1996.  This 
cannot be read as a substantive appeal as to the February 
1995 rating decision, and in any event it would be untimely 
as such.  

In short, the February 1995 RO rating decision is final, and 
it cannot serve as a basis for assigning an earlier effective 
date.

Conclusion 

In summary, for reasons and bases expressed above, the Board 
concludes that an effective date of May 6, 1996 may be 
assigned for service connection for PTSD.  To that extent, 
the appeal is allowed. 

2.  Entitlement to an increased rating for service-connected 
PTSD, currently evaluated as 70 percent disabling.

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  



Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
which indicates that the veteran's overall psychiatric 
pathology was the result of both his service-connected PTSD 
and non service-connected alcohol and substance abuse. The 
Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

The medical evidence in the instant case does not 
successfully differentiate between the symptomatology 
associated with the veteran's PTSD and that resulting from 
his substance abuse.  In fact, the medical evidence indicates 
that the veteran's abuse of alcohol was a coping mechanism 
for his PTSD.  A July 1996 statement from Z.G., Psy. D. 
stated that the veteran used alcohol to "self-medicate" his 
PTSD symptoms.  See also J.Z. M.D., December 2003.  None of 
the medical evidence of record suggests that the veteran's 
PTSD and substance abuse are separate and unrelated, and no 
mental health professional has attempted to distinguish 
between the symptomatology associated with each condition.

Accordingly, the Board will attribute all of the veteran's 
psychiatric symptoms to his service-connected PTSD.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the veteran is appropriately rated under Diagnostic Code 
9411.

Schedular rating

The veteran's service-connected PTSD is currently rated as 
70 percent disabling.  As discussed above, the assignment of 
a 70 percent rating is warranted when PTSD is productive of 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  

With respect to the criteria for the 100 percent level, 
described above the medical evidence does not indicate that 
the veteran has memory loss for names of close relatives or 
his own name.  During the veteran's February 2004 VA 
examination he was oriented to time and place and person.  
The February 2004 VA examiner noted that the veteran did not 
suffer from any delusions or hallucinations and appeared 
appropriately dressed.  There is no indication that the 
veteran suffers from an intermittent inability to perform 
activities of daily living.  

There is no indication in the record that the veteran poses a 
persistent danger of hurting himself or others.  He has 
routinely denied any suicidal ideation.  During the February 
2004 VA examination he denied homicidal ideations, plans or 
impulses.
While the evidence of record does indicate that the veteran 
assaulted a woman in 1979 and was arrested for fighting in 
1976 these appear to be isolated events in the remote past.  
There is no indication that the veteran's present behavior 
constitutes a persistent danger of hurting himself or others 
as required by the schedular criteria.  

Several outpatient treatment records document the veteran's 
difficulty with communication.  He is described as someone 
with an explosive temperament who exhibits hostility and 
anger in his communication.  See December 2003, VA Medical 
Center, Chicago.  While the veteran's communication may be 
impaired as a result of his PTSD, an explosive temperament 
does not rise to the level of "gross impairment" as 
required under Diagnostic Code 9411.  In this case, the Board 
finds that the veteran's explosive temperament is akin to an 
impaired impulse control, which is compensated by the 
currently assigned 70 percent disability rating    

The record does not indicate that the veteran currently 
exhibits grossly inappropriate behavior.  The veteran and his 
representative argue that the above-mentioned 1979 assault 
demonstrates as much; however, incident took place over 
twenty-five years ago and cannot be used as current evidence 
of grossly inappropriate behavior.   

The Board further observes that the veteran graduated from a 
nursing college and is a Registered Nurse.  However, he has 
lost numerous jobs due to anger control issues.  Indeed, he 
lost his license to practice nursing due to the 1979 incident 
referred to above, in which he assaulted the mother of one of 
his patients, striking her three or four times in the face 
with a closed fist.  As discussed above, such behavior has 
not been repeated, although it appears that the veteran is 
angry and confrontational at times. There is no indication 
that the veteran is delusional, disoriented or has memory 
problems which would interfere with his functioning as a 
nurse. 

There is also the matter of the veteran's noncompliance with 
medical treatment.  Indeed, the December 2003 evaluation 
indicated that "his compliance with treatment was poor."  
The record does not in fact show recent treatment for PTSD.  
The Board does not believe that the veteran should be 
rewarded with an increased rating based on such behavior.  
 
A December 2003 assessment of he veteran resulted in a GAF 
score of 50 "which reflects severe impact of his psychiatric 
symptoms on his social and occupational functioning."  The 
February 2004 VA examiner assigned a GAF score of 45, "which 
reflects a significant impact of the posttraumatic stress 
disorder on his level of functioning, especially his social 
interpersonal functioning."  These GAF scores are congruent 
with the currently assigned 70 percent rating, since they 
indicate severe but not total disability.  

In summary, although the veteran no doubt has significant 
PTSD symptomatology, this is not congruent with total 
occupational and social impairment.  Such has not been 
demonstrated.  A 100 percent disability rating is therefore 
denied.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the veteran has not evidenced 
PTSD symptomatology congruent with total social and 
occupational impairment.  It appears that he has worked on 
and off as a nurse, albeit for short periods of time.  
Accordingly, the 70 percent rating  is effective from May 3, 
1996, the effective date of service connection.

Extraschedular evaluation

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the January 2005 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
PTSD.  Marked interference with employment, beyond that 
contemplated in the schedular criteria, has also not been 
demonstrated.  While employment is undoubtedly made more 
difficult by the veteran's irritability and social isolation, 
this alone does not present an exceptional or unusual 
disability picture and is not reflective of any factor which 
takes the veteran outside of the norm.  Such potential 
occupational impairment is specifically contemplated in the 
70 percent rating the Board has assigned. See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
veteran and her representative have pointed to none.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.



Conclusion 

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected PTSD. 


ORDER

An effective date of May 6, 1996 for the award of service 
connection for PTSD is granted. 

Entitlement to an increased disability rating for service-
connected PTSD is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


